 

Exhibit 10.116

 

EXECUTION COPY

 

WARRANT

 

THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL IN A FORM REASONABLY
SATISFACTORY TO THE ISSUER THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THIS WARRANT MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT.

 

IDEANOMICS, INC.

 

Warrant To Purchase Common Stock

 

Warrant No.: IDEX-2 Number of Shares: 1,000,000   Warrant Exercise Price: $1.00

 

Date of Issuance: December 13, 2019

 

IDEANOMICS, INC., a Nevada corporation (the “Company”), hereby certifies that,
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, YA II PN, Ltd. (the “Holder”), the registered holder hereof
or its permitted assigns, is entitled, subject to the terms set forth below, to
purchase from the Company upon surrender of this Warrant, at any time or times
on or after the date hereof, but not after 11:59 P.M. Eastern Time on the
Expiration Date (as defined herein) 1,000,000 fully paid and nonassessable
shares of Common Stock (as defined herein) of the Company (the “Warrant Shares”)
at the exercise price per share provided in Section 2(a) below or as
subsequently adjusted; provided, however, that in no event shall the Holder be
entitled to exercise this Warrant for a number of Warrant Shares in excess of
that number of Warrant Shares which, upon giving effect to such exercise, would
cause the aggregate number of shares of Common Stock beneficially owned by the
Holder and its affiliates to exceed 4.99% of the outstanding shares of the
Common Stock following such exercise, except within sixty (60) days of the
Expiration Date (however, such restriction may be waived by Holder (but only as
to itself and not to any other holder) upon not less than 65 days prior notice
to the Company). For purposes of the foregoing proviso, the aggregate number of
shares of Common Stock beneficially owned by the Holder and its affiliates shall
include the number of shares of Common Stock issuable upon exercise of this
Warrant with respect to which the determination of such proviso is being made,
but shall exclude shares of Common Stock which would be issuable upon
(i) exercise of the remaining, unexercised Warrants beneficially owned by the
Holder and its affiliates and (ii) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company beneficially owned by
the Holder and its affiliates (including, without limitation, any convertible
notes or preferred stock) subject to a limitation on conversion or exercise
analogous to the limitation contained herein. Except as set forth in the
preceding sentence, for purposes of this paragraph, beneficial ownership shall
be calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended. For purposes of this Warrant, in determining the number of
outstanding shares of Common Stock a holder may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Company’s most recent
Form 10-Q or Form 10-K, as the case may be, (2) a more recent public
announcement by the Company or (3) any other notice by the Company or its
transfer agent setting forth the number of shares of Common Stock outstanding.
Upon the written request of any holder, the Company shall promptly, but in no
event later than one (1) Business Day following the receipt of such notice,
confirm in writing to any such holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the exercise of Warrants (as defined below)
by such holder and its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported.

 



1

 

 

Section 1.

 

(a) This Warrant is being issued pursuant to the Securities Purchase Agreement
(“Securities Purchase Agreement”) of even date herewith between the Company and
the Holder or issued in exchange or substitution thereafter or replacement
thereof. Each Capitalized term used, and not otherwise defined herein, shall
have the meaning ascribed thereto in the Securities Purchase Agreement.

 

(b) Definitions. The following words and terms as used in this Warrant shall
have the following meanings:

 

(i)      “Approved Stock Plan” means a stock option plan that has been approved
by the Board of Directors of the Company prior to the date of the Securities
Purchase Agreement, pursuant to which the Company’s securities may be issued
only to any employee, officer or director or qualified consultant for services
provided to the Company.

 

(ii)      “Business Day” means any day other than Saturday, Sunday or other day
on which commercial banks in the City of New York are authorized or required by
law to remain closed.

 

(iii)     “Closing Bid Price” means the closing bid price of Common Stock as
quoted on the Principal Market (as reported by Bloomberg Financial Markets
(“Bloomberg”) through its “Volume at Price” function).

 

(iv)     “Common Stock” means (i) the Company’s common stock, par value $0.001
per share, and (ii) any capital stock into which such Common Stock shall have
been changed or any capital stock resulting from a reclassification of such
Common Stock.

 

(v)      “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for Common Stock.

 



2

 

 

(vi)     “Event of Default” means an event of default under the Securities
Purchase Agreement or the Convertible Debenture issued in connection therewith.

 

(vii)   “Excluded Securities” means, (1) shares issued or deemed to have been
issued by the Company pursuant to an Approved Stock Plan, (2) shares of Common
Stock issued or deemed to be issued by the Company upon the conversion, exchange
or exercise of any right, option, obligation or security outstanding on the date
prior to date of the Securities Purchase Agreement, provided that the terms of
such right, option, obligation or security are not amended or otherwise modified
on or after the date of the Securities Purchase Agreement, and provided that the
conversion price, exchange price, exercise price or other purchase price is not
reduced, adjusted or otherwise modified and the number of shares of Common Stock
issued or issuable is not increased (whether by operation of, or in accordance
with, the relevant governing documents or otherwise) on or after the date of the
Securities Purchase Agreement, and (3) the shares of Common Stock issued or
deemed to be issued by the Company upon conversion of the Convertible Debentures
or exercise of the Warrants.

 

(viii)   “Expiration Date” means the one (1) year anniversary of the Issuance
Date. If such date falls on a Saturday, Sunday or other day on which banks are
required or authorized to be closed in the City of New York or the State of New
York or on which trading does not take place on the Principal Exchange or
automated quotation system on which the Common Stock is traded (a “Holiday”),
the next date that is not a Holiday.

 

(ix)     “Issuance Date” means the date hereof.

 

(x)      “Options” means any rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

 

(xi)      “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

 

(xii)    “Principal Market” means on any of (a) the American Stock Exchange,
(b) New York Stock Exchange, (c) the Nasdaq National Market, (d) the Nasdaq
Capital Market, or (e) the Nasdaq OTC Bulletin Board (“OTCBB”)

 

(xiii)   “Securities Act” means the Securities Act of 1933, as amended.

 

(xiv)   “Warrant” means this Warrant and all Warrants issued in exchange,
transfer or replacement thereof.

 

(xv)    “Warrant Exercise Price” shall be $1.00 or as subsequently adjusted as
provided in Section 8 hereof.

 

(c) Other Definitional Provisions.

 

(i)      Except as otherwise specified herein, all references herein (A) to the
Company shall be deemed to include the Company’s successors and (B) to any
applicable law defined or referred to herein shall be deemed references to such
applicable law as the same may have been or may be amended or supplemented from
time to time.

 

(ii)     When used in this Warrant, the words “herein”, “hereof”, and
“hereunder” and words of similar import, shall refer to this Warrant as a whole
and not to any provision of this Warrant, and the words “Section”, “Schedule”,
and “Exhibit” shall refer to Sections of, and Schedules and Exhibits to, this
Warrant unless otherwise specified.

 

(iii)     Whenever the context so requires, the neuter gender includes the
masculine or feminine, and the singular number includes the plural, and vice
versa.

 



3

 

 

Section 2.      Exercise of Warrant.

 

(a) Subject to the terms and conditions hereof, this Warrant may be exercised by
the holder hereof then registered on the books of the Company, pro rata as
hereinafter provided, at any time on any Business Day on or after the opening of
business on such Business Day, commencing with the first day after the date
hereof, and prior to 11:59 P.M. Eastern Time on the Expiration Date (i) by
delivery of a written notice, in the form of the subscription notice attached as
Exhibit A hereto (the “Exercise Notice”), of such holder’s election to exercise
this Warrant, which notice shall specify the number of Warrant Shares to be
purchased, payment to the Company of an amount equal to the Warrant Exercise
Price(s) applicable to the Warrant Shares being purchased, multiplied by the
number of Warrant Shares (at the applicable Warrant Exercise Price) as to which
this Warrant is being exercised (plus any applicable issue or transfer taxes)
(the “Aggregate Exercise Price”) in cash or wire transfer of immediately
available funds and the surrender of this Warrant (or an indemnification
undertaking with respect to this Warrant in the case of its loss, theft or
destruction) to a common carrier for overnight delivery to the Company as soon
as practicable following such date (“Cash Basis”) or (ii) if at the time of
exercise, the Warrant Shares are not subject to an effective registration
statement, or can be sold without restriction or limitation pursuant to Rule 144
as promulgated under the Securities Act or if an Event of Default has occurred,
by delivering an Exercise Notice and in lieu of making payment of the Aggregate
Exercise Price in cash or wire transfer, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (the “Cashless Exercise”):

 

Net Number = (A x B) – (A x C)

 

B

 

For purposes of the foregoing formula:

 

A = the total number of Warrant Shares with respect to which this Warrant is
then being exercised.

 

B = the Closing Bid Price of the Common Stock on the date of exercise of the
Warrant.

 

C = the Warrant Exercise Price then in effect for the applicable Warrant Shares
at the time of such exercise.

 



4

 

 

In the event of any exercise of the rights represented by this Warrant in
compliance with this Section 2, the Company shall on or before the fifth (5th)
Business Day following the date of receipt of the Exercise Notice, the Aggregate
Exercise Price and this Warrant (or an indemnification undertaking with respect
to this Warrant in the case of its loss, theft or destruction) and the receipt
of the representations of the holder specified in Section 6 hereof, if requested
by the Company (the “Exercise Delivery Documents”), and if the Common Stock is
DTC eligible, credit such aggregate number of shares of Common Stock to which
the holder shall be entitled to the holder’s or its designee’s balance account
with The Depository Trust Company; provided, however, if the holder who
submitted the Exercise Notice requested physical delivery of any or all of the
Warrant Shares, or, if the Common Stock is not DTC eligible then the Company
shall, on or before the fifth (5th) Business Day following receipt of the
Exercise Delivery Documents, (A) issue and surrender to a common carrier for
overnight delivery to the address specified in the Exercise Notice, a
certificate, registered in the name of the holder, for the number of shares of
Common Stock to which the holder shall be entitled pursuant to such request, or
(B) provided the Company’s transfer agent is participating in The Depository
Trust Company (“DTC”) Fast Automated Securities Transfer Program, upon the
request of the Holder, credit such aggregate number of shares of Common Stock to
which the Holder shall be entitled to the Holder’s or its designees’ balance
account with DTC through its Deposit Withdrawal At Custodian (“DWAC”) system
provided the Holder causes its bank or broker to initiate the DWAC transaction.
Upon delivery of the Exercise Notice and Aggregate Exercise Price referred to in
clause (i) or (ii) above the holder of this Warrant shall be deemed for all
corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised. In the case of a dispute
as to the determination of the Warrant Exercise Price, the Closing Bid Price or
the arithmetic calculation of the Warrant Shares, the Company shall promptly
issue to the holder the number of Warrant Shares that is not disputed and shall
submit the disputed determinations or arithmetic calculations to the holder via
facsimile within one (1) Business Day of receipt of the holder’s Exercise
Notice.

 

(b) If the holder and the Company are unable to agree upon the determination of
the Warrant Exercise Price or arithmetic calculation of the Warrant Shares
within one (1) day of such disputed determination or arithmetic calculation
being submitted to the holder, then the Company shall immediately submit via
e-mail in accordance with Section 11 (i) the disputed determination of the
Warrant Exercise Price or the Closing Bid Price to an independent, reputable
investment banking firm or (ii) the disputed arithmetic calculation of the
Warrant Shares to its independent, outside accountant. The Company shall cause
the investment banking firm or the accountant, as the case may be, to perform
the determinations or calculations and notify the Company and the holder of the
results no later than forty-eight (48) hours from the time it receives the
disputed determinations or calculations. Such investment banking firm’s or
accountant’s determination or calculation, as the case may be, shall be deemed
conclusive absent manifest error.

 

(c) Unless the rights represented by this Warrant shall have expired or shall
have been fully exercised, the Company shall, as soon as practicable and in no
event later than five (5) Business Days after any exercise and at its own
expense, issue a new Warrant identical in all respects to this Warrant exercised
except it shall represent rights to purchase the number of Warrant Shares
purchasable immediately prior to such exercise under this Warrant exercised,
less the number of Warrant Shares with respect to which such Warrant is
exercised.

 



5

 

 

(d) No fractional Warrant Shares are to be issued upon any pro rata exercise of
this Warrant, but rather the number of Warrant Shares issued upon such exercise
of this Warrant shall be rounded up or down to the nearest whole number.

 

(e) If the Company or its Transfer Agent shall fail for any reason or for no
reason to issue to the holder within ten (10) days of receipt of the Exercise
Delivery Documents, a certificate for the number of Warrant Shares to which the
holder is entitled or to credit the holder’s balance account with The Depository
Trust Company for such number of Warrant Shares to which the holder is entitled
upon the holder’s exercise of this Warrant, the Company shall, in addition to
any other remedies under this Warrant, have any other remedies otherwise
available to such holder.

 

(f) If within ten (10) days after the Company’s receipt of the Exercise Delivery
Documents, the Company fails to deliver a new Warrant to the holder for the
number of Warrant Shares to which such holder is entitled pursuant to Section 2
hereof, then, in addition to any other available remedies under this Warrant,
have any other remedies otherwise available to such holder.

 

Section 3.      Covenants as to Common Stock. The Company hereby covenants and
agrees as follows:

 

(a) This Warrant is, and any Warrants issued in substitution for or replacement
of this Warrant will upon issuance be, duly authorized and validly issued.

 

(b) All Warrant Shares which may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued, fully paid
and nonassessable and free from all taxes, liens and charges with respect to the
issue thereof.

 

(c) During the period within which the rights represented by this Warrant may be
exercised, the Company will at all times have authorized and reserved at least
one hundred percent (100%) of the number of shares of Common Stock needed to
provide for the exercise of the rights then represented by this Warrant and the
par value of said shares will at all times be less than or equal to the
applicable Warrant Exercise Price. If at any time the Company does not have a
sufficient number of shares of Common Stock authorized and available, then the
Company shall call and hold a special meeting of its stockholders within sixty
(60) days of that time for the sole purpose of increasing the number of
authorized shares of Common Stock.

 

(d) The Warrant Shares are subject to registration rights pursuant to a
Registration Rights Agreement of even date with the Date of Issuance of this
Warrant between the Company and the Holder.

 

(e) The Company will not, by amendment of its Articles of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities, or any other voluntary action (it
being understood that filing a Certificate of Designation or implementing a
reverse split are not intended to be included in this provision), avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed by it hereunder, but will at all times in good faith assist in the
carrying out of all the provisions of this Warrant and in the taking of all such
action as may reasonably be requested by the holder of this Warrant in order to
protect the exercise privilege of the holder of this Warrant against dilution or
other impairment, consistent with the tenor and purpose of this Warrant. The
Company will not increase the par value of any shares of Common Stock receivable
upon the exercise of this Warrant above the Warrant Exercise Price then in
effect, and (ii) will take all such actions as may be necessary or appropriate
in order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant.

 

(f) This Warrant will be binding upon any entity succeeding to the Company by
merger, consolidation or acquisition of all or substantially all of the
Company’s assets.

 



6

 

 

Section 4.      Taxes. The Company shall pay any and all taxes, except any
applicable withholding, which may be payable with respect to the issuance and
delivery of Warrant Shares upon exercise of this Warrant.

 

Section 5.      Warrant Holder Not Deemed a Stockholder. Except as otherwise
specifically provided herein, no holder, as such, of this Warrant shall be
entitled to vote or receive dividends or be deemed the holder of shares of
capital stock of the Company for any purpose, nor shall anything contained in
this Warrant be construed to confer upon the holder hereof, as such, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise, prior to the issuance to the holder of this Warrant of the Warrant
Shares which he or she is then entitled to receive upon the due exercise of this
Warrant. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on such holder to purchase any securities (upon
exercise of this Warrant or otherwise) or as a stockholder of the Company,
whether such liabilities are asserted by the Company or by creditors of the
Company. Notwithstanding this Section 5, the Company will provide the holder of
this Warrant with copies of the same notices and other information given to the
stockholders of the Company generally, contemporaneously with the giving thereof
to the stockholders.

 

Section 6.      Representations of Holder. The holder of this Warrant, by the
acceptance hereof, represents that it is acquiring this Warrant and the Warrant
Shares for its own account for investment only and not with a view towards, or
for resale in connection with, the public sale or distribution of this Warrant
or the Warrant Shares, except pursuant to sales registered or exempted under the
Securities Act; provided, however, that by making the representations herein,
the holder does not agree to hold this Warrant or any of the Warrant Shares for
any minimum or other specific term and reserves the right to dispose of this
Warrant and the Warrant Shares at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act. The holder of
this Warrant further represents, by acceptance hereof, that, as of this date,
such holder is an “accredited investor” as such term is defined in
Rule 501(a)(1) of Regulation D promulgated by the Securities and Exchange
Commission under the Securities Act (an “Accredited Investor”). Upon exercise of
this Warrant the holder shall, if requested by the Company, confirm in writing,
in a form satisfactory to the Company, that the Warrant Shares so purchased are
being acquired solely for the holder’s own account and not as a nominee for any
other party, for investment, and not with a view toward distribution or resale
and that such holder is an Accredited Investor. If such holder cannot make such
representations because they would be factually incorrect, it shall be a
condition to such holder’s exercise of this Warrant that the Company receive
such other factually correct representations as the Company considers reasonably
necessary to assure the Company that the issuance of its securities upon
exercise of this Warrant shall not violate any United States or state securities
laws.

 



7

 

 

Section 7.      Ownership and Transfer. The Company shall maintain at its
principal executive offices (or such other office or agency of the Company as it
may designate by notice to the holder hereof), a register for this Warrant, in
which the Company shall record the name and address of the person in whose name
this Warrant has been issued, as well as the name and address of each
transferee. The Company may treat the person in whose name any Warrant is
registered on the register as the owner and holder thereof for all purposes,
notwithstanding any notice to the contrary, but in all events recognizing any
transfers made in accordance with the terms of this Warrant.

 

Section 8.      Adjustment of Warrant Exercise Price and Number of Shares. The
Warrant Exercise Price and the number of shares of Common Stock issuable upon
exercise of this Warrant shall be adjusted from time to time as follows:

 

(a) Adjustment for Additional Issuances. Except in the case of an event
described in either Section 8(c), Section 8(d), or Section 8(e), if the Company
shall, at any time or from time to time after the date hereof, issue or sell, or
in accordance with Section 8(b) is deemed to have issued or sold, any shares of
Common Stock without consideration or for consideration per share less than the
Warrant Exercise Price in effect immediately prior to such issuance or sale (or
deemed issuance or sale), except for Excluded Securities, then immediately upon
such issuance or sale (or deemed issuance or sale), the Warrant Exercise Price
in effect immediately prior to such issuance or sale (or deemed issuance or
sale) shall be reduced (and in no event increased) to a Warrant Exercise Price
equal to the quotient obtained by dividing:

 

(i)      the sum of (A) the product obtained by multiplying the Common Stock
Deemed Outstanding immediately prior to such issuance or sale (or deemed
issuance or sale) by the Warrant Exercise Price then in effect plus (B) the
aggregate consideration, if any, received by the Company upon such issuance or
sale (or deemed issuance or sale); by

 

(ii)      the sum of (A) the Common Stock Deemed Outstanding immediately prior
to such issuance or sale (or deemed issuance or sale) plus (B) the aggregate
number of shares of Common Stock issued or sold (or deemed issued or sold) by
the Company in such issuance or sale (or deemed issuance or sale).

 



8

 

 

(b) Effect of Certain Events on Adjustment to Warrant Exercise Price. For
purposes of determining the adjusted Warrant Exercise Price under
Section 4(a) hereof, the following shall be applicable:

 

(i)      Issuance of Options. If the Company shall, at any time or from time to
time after the Issuance Date, in any manner grant or sell (whether directly or
by assumption in a merger or otherwise) any Options, whether or not such Options
or the right to convert or exchange any Convertible Securities issuable upon the
exercise of such Options are immediately exercisable, and the price per share
(determined as provided in this paragraph and in Section 8(b)(v) for which
Common Stock is issuable upon the exercise of such Options or upon the
conversion or exchange of Convertible Securities issuable upon the exercise of
such Options is less than the Warrant Exercise Price in effect immediately prior
to the time of the granting or sale of such Options, then the total maximum
number of shares of Common Stock issuable upon the exercise of such Options or
upon conversion or exchange of the total maximum amount of Convertible
Securities issuable upon the exercise of such Options shall be deemed to have
been issued as of the date of granting or sale of such Options (and thereafter
shall be deemed to be outstanding for purposes of adjusting the Warrant Exercise
Price under Section 8(a), at a price per share equal to the quotient obtained by
dividing (A) the sum (which sum shall constitute the applicable consideration
received for purposes of Section 8(a) of (x) the total amount, if any, received
or receivable by the Company as consideration for the granting or sale of all
such Options, plus (y) the minimum aggregate amount of additional consideration
payable to the Company upon the exercise of all such Options, plus (z), in the
case of such Options which relate to Convertible Securities, the minimum
aggregate amount of additional consideration, if any, payable to the Company
upon the issuance or sale of all such Convertible Securities and the conversion
or exchange of all such Convertible Securities, by (B) the total maximum number
of shares of Common Stock issuable upon the exercise of all such Options or upon
the conversion or exchange of all Convertible Securities issuable upon the
exercise of all such Options. Except as otherwise provided in Section 8(b)(iii),
no further adjustment of the Warrant Exercise Price shall be made upon the
actual issuance of Common Stock or of Convertible Securities upon exercise of
such Options or upon the actual issuance of Common Stock upon conversion or
exchange of Convertible Securities issuable upon exercise of such Options.

 

(ii)      Issuance of Convertible Securities. If the Company shall, at any time
or from time to time after the Issuance Date, in any manner grant or sell
(whether directly or by assumption in a merger or otherwise) any Convertible
Securities, whether or not the right to convert or exchange any such Convertible
Securities is immediately exercisable, and the price per share (determined as
provided in this paragraph and in Section 8(b)(v)) for which Common Stock is
issuable upon the conversion or exchange of such Convertible Securities is less
than the Warrant Exercise Price in effect immediately prior to the time of the
granting or sale of such Convertible Securities, then the total maximum number
of shares of Common Stock issuable upon conversion or exchange of the total
maximum amount of such Convertible Securities shall be deemed to have been
issued as of the date of granting or sale of such Convertible Securities (and
thereafter shall be deemed to be outstanding for purposes of adjusting the
Warrant Exercise Price pursuant to Section 8(a)), at a price per share equal to
the quotient obtained by dividing (A) the sum (which sum shall constitute the
applicable consideration received for purposes of Section 8(a)) of (x) the total
amount, if any, received or receivable by the Company as consideration for the
granting or sale of such Convertible Securities, plus (y) the minimum aggregate
amount of additional consideration, if any, payable to the Company upon the
conversion or exchange of all such Convertible Securities, by (B) the total
maximum number of shares of Common Stock issuable upon the conversion or
exchange of all such Convertible Securities. Except as otherwise provided in
Section 8(b)(iii), (A) no further adjustment of the Warrant Exercise Price shall
be made upon the actual issuance of Common Stock upon conversion or exchange of
such Convertible Securities and (B) no further adjustment of the Warrant
Exercise Price shall be made by reason of the issue or sale of Convertible
Securities upon exercise of any Options to purchase any such Convertible
Securities for which adjustments of the Warrant Exercise Price have been made
pursuant to the other provisions of this Section 8(b).

 



9

 

 

(iii)      Change in Terms of Options or Convertible Securities. Upon any change
in any of (A) the total amount received or receivable by the Company as
consideration for the granting or sale of any Options or Convertible Securities
referred to in Section 8(b)(i) or Section 8(b)(ii) hereof, (B) the minimum
aggregate amount of additional consideration, if any, payable to the Company
upon the exercise of any Options or upon the issuance, conversion or exchange of
any Convertible Securities referred to in Section 8(b)(i) or
Section 8(b)(ii) hereof, (C) the rate at which Convertible Securities referred
to in Section 8(b)(i) or Section 8(b)(ii) hereof are convertible into or
exchangeable for Common Stock, or (D) the maximum number of shares of Common
Stock issuable in connection with any Options referred to in
Section 8(b)(i) hereof or any Convertible Securities referred to in
Section 8(b)(ii) hereof, then (whether or not the original issuance or sale of
such Options or Convertible Securities resulted in an adjustment to the Warrant
Exercise Price pursuant to this Section 8) the Warrant Exercise Price in effect
at the time of such change shall be adjusted or readjusted, as applicable, to
the Warrant Exercise Price which would have been in effect at such time pursuant
to the provisions of this Section 8 had such Options or Convertible Securities
still outstanding provided for such changed consideration, conversion rate or
maximum number of shares, as the case may be, at the time initially granted,
issued or sold, but only if as a result of such adjustment or readjustment the
Warrant Exercise Price then in effect is reduced, and the number of shares of
Common Stock obtainable upon conversion of this Debenture will be
proportionately adjusted or readjusted.

 

(iv)      Treatment of Expired or Terminated Options or Convertible Securities.
Upon the expiration or termination of any unexercised Option (or portion
thereof) or any unconverted or unexchanged Convertible Security (or portion
thereof) for which any adjustment (either upon its original issuance or upon a
revision of its terms) was made pursuant to this Section 8 (including without
limitation upon the redemption or purchase for consideration of all or any
portion of such Option or Convertible Security by the Company), the Warrant
Exercise Price then in effect hereunder shall forthwith be changed pursuant to
the provisions of this Section 8 to the Warrant Exercise Price which would have
been in effect at the time of such expiration or termination had such
unexercised Option (or portion thereof) or unconverted or unexchanged
Convertible Security (or portion thereof), to the extent outstanding immediately
prior to such expiration or termination, never been issued.

 

(v)      Calculation of Consideration Received. If the Company shall, at any
time or from time to time after the Issuance Date, issue or sell, or is deemed
to have issued or sold in accordance with Section 8(b), any shares of Common
Stock, Options or Convertible Securities: (A) for cash, the consideration
received therefor shall be deemed to be the net amount received by the Company
therefor; (B) for consideration other than cash, the amount of the consideration
other than cash received by the Company shall be the fair value of such
consideration, except where such consideration consists of marketable
securities, in which case the amount of consideration received by the Company
shall be the market price (as reflected on any securities exchange, quotation
system or association or similar pricing system covering such security) for such
securities as of the end of business on the date of receipt of such securities;
(C) for no specifically allocated consideration in connection with an issuance
or sale of other securities of the Company, together comprising one integrated
transaction, the amount of the consideration therefor shall be deemed to be the
fair value of such portion of the aggregate consideration received by the
Company in such transaction as is attributable to such shares of Common Stock,
Options or Convertible Securities, as the case may be, issued in such
transaction; or (D) to the owners of the non-surviving entity in connection with
any merger in which the Company is the surviving corporation, the amount of
consideration therefor shall be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such shares of Common Stock, Options or Convertible Securities, as the case may
be, issued to such owners. The net amount of any cash consideration and the fair
value of any consideration other than cash or marketable securities shall be
determined in good faith by the Board of Directors of the Company, which shall
be final and binding, absent manifest error.

 



10

 

 

(vi)      Record Date. For purposes of any adjustment to the Warrant Exercise
Price or the number of shared of Common Stock issuable upon conversion of this
Debenture in accordance with this Section 8, in case the Company shall take a
record of the holders of its Common Stock for the purpose of entitling them
(A) to receive a dividend or other distribution payable in Common Stock, Options
or Convertible Securities or (B) to subscribe for or purchase Common Stock,
Options or Convertible Securities, then such record date shall be deemed to be
the date of the issue or sale of the shares of Common Stock deemed to have been
issued or sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

 

(vii)      Treasury Shares. The number of shares of Common Stock outstanding at
any given time shall not include shares owned or held by or for the account of
the Company or any of its wholly-owned subsidiaries, and the disposition of any
such shares (other than the cancellation or retirement thereof or the transfer
of such shares among the Company and its wholly-owned subsidiaries) shall be
considered an issue or sale of Common Stock for the purpose of this Section 8.

 

(c) Adjustment of Warrant Exercise Price upon Subdivision or Combination of
Common Stock. If the Company at any time after the date of issuance of this
Warrant subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, any Warrant Exercise Price in effect immediately prior
to such subdivision will be proportionately reduced and the number of shares of
Common Stock obtainable upon exercise of this Warrant will be proportionately
increased. If the Company at any time after the date of issuance of this Warrant
combines (by combination, reverse stock split or otherwise) one or more classes
of its outstanding shares of Common Stock into a smaller number of shares, any
Warrant Exercise Price in effect immediately prior to such combination will be
proportionately increased and the number of Warrant Shares issuable upon
exercise of this Warrant will be proportionately decreased. Any adjustment under
this Section 8(c) shall become effective at the close of business on the date
the subdivision or combination becomes effective.

 



11

 

 

(d) Distribution of Assets. If the Company shall declare or make any dividend or
other distribution of its assets (or rights to acquire its assets) to holders of
Common Stock, by way of return of capital or otherwise (including, without
limitation, any distribution of cash, stock or other securities, property or
options by way of a dividend, spin off, reclassification, corporate
rearrangement or other similar transaction) (a “Distribution”), at any time
after the issuance of this Warrant, then, in each such case:

 

(i)      any Warrant Exercise Price in effect immediately prior to the close of
business on the record date fixed for the determination of holders of Common
Stock entitled to receive the Distribution shall be reduced, effective as of the
close of business on such record date, to a price determined by multiplying such
Warrant Exercise Price by a fraction of which (A) the numerator shall be the
Closing Sale Price of the Common Stock on the trading day immediately preceding
such record date minus the value of the Distribution (as determined in good
faith by the Company’s Board of Directors) applicable to one share of Common
Stock, and (B) the denominator shall be the Closing Sale Price of the Common
Stock on the trading day immediately preceding such record date; and

 

(ii)      either (A) the number of Warrant Shares obtainable upon exercise of
this Warrant shall be increased to a number of shares equal to the number of
shares of Common Stock obtainable immediately prior to the close of business on
the record date fixed for the determination of holders of Common Stock entitled
to receive the Distribution multiplied by the reciprocal of the fraction set
forth in the immediately preceding clause (i), or (B) in the event that the
Distribution is of common stock of a company whose common stock is traded on a
national securities exchange or a national automated quotation system, then the
holder of this Warrant shall receive an additional warrant to purchase Common
Stock, the terms of which shall be identical to those of this Warrant, except
that such warrant shall be exercisable into the amount of the assets that would
have been payable to the holder of this Warrant pursuant to the Distribution had
the holder exercised this Warrant immediately prior to such record date and with
an exercise price equal to the amount by which the exercise price of this
Warrant was decreased with respect to the Distribution pursuant to the terms of
the immediately preceding clause (i).

 

(e) Certain Events. If any event occurs of the type contemplated by the
provisions of this Section 8 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features other than to
employees, officers, directors or consultants as compensation), then the
Company’s Board of Directors will make an appropriate adjustment in the Warrant
Exercise Price and the number of shares of Common Stock obtainable upon exercise
of this Warrant so as to protect the rights of the holders of the Warrants;
provided, except as set forth in section 8(a), that no such adjustment pursuant
to this Section 8(e) will increase the Warrant Exercise Price or decrease the
number of shares of Common Stock obtainable as otherwise determined pursuant to
this Section 8.

 



12

 

 

(f) Notices.

 

(i)      Immediately upon any adjustment of the Warrant Exercise Price, the
Company will give written notice thereof to the holder of this Warrant, setting
forth in reasonable detail, and certifying, the calculation of such adjustment.

 

(ii)      The Company will give written notice to the holder of this Warrant at
least ten (10) days prior to the date on which the Company closes its books or
takes a record (A) with respect to any dividend or distribution upon the Common
Stock, (B) with respect to any pro rata subscription offer to holders of Common
Stock or (C) for determining rights to vote with respect to any Organic Change
(as defined below), dissolution or liquidation, provided that such information
shall be made known to the public prior to or in conjunction with such notice
being provided to such holder.

 

(iii)      The Company will also give written notice to the holder of this
Warrant at least ten (10) days prior to the date on which any Organic Change,
dissolution or liquidation will take place, provided that such information shall
be made known to the public prior to or in conjunction with such notice being
provided to such holder.

 

Section 9.       Purchase Rights; Reorganization, Reclassification,
Consolidation, Merger or Sale.

 

(a) In addition to any adjustments pursuant to Section 8 above, if at any time
the Company grants, issues or sells any Options, Convertible Securities or
rights to purchase stock, warrants, securities or other property pro rata to the
record holders of any class of Common Stock (the “Purchase Rights”), then the
holder of this Warrant will be entitled to acquire, upon the terms applicable to
such Purchase Rights, the aggregate Purchase Rights which such holder could have
acquired if such holder had held the number of shares of Common Stock acquirable
upon complete exercise of this Warrant immediately before the date on which a
record is taken for the grant, issuance or sale of such Purchase Rights, or, if
no such record is taken, the date as of which the record holders of Common Stock
are to be determined for the grant, issue or sale of such Purchase Rights. In
the event the holder of this Warrant does not exercise any part of this Warrant,
the Purchase Rights allocable to such unexercised portion of the Warrant shall
be automatically canceled.

 

(b) Any recapitalization, reorganization, reclassification, consolidation,
merger, sale of all or substantially all of the Company’s assets to another
Person or other transaction in each case which is effected in such a way that
holders of Common Stock are entitled to receive (either directly or upon
subsequent liquidation) stock, securities or assets with respect to or in
exchange for Common Stock is referred to herein as an “Organic Change.” Prior to
the consummation of any (i) sale of all or substantially all of the Company’s
assets to an acquiring Person or (ii) other Organic Change following which the
Company is not a surviving entity, the Company will secure from the Person
purchasing such assets or the successor resulting from such Organic Change (in
each case, the “Acquiring Entity”) a written agreement (in form and substance
reasonably satisfactory to the holders of Warrants representing at least
two-thirds of the Warrant Shares issuable upon exercise of the Warrants then
outstanding) to deliver to each holder of Warrants in exchange for such
Warrants, a security of the Acquiring Entity evidenced by a written instrument
substantially similar in form and substance to this Warrant and reasonably
satisfactory to the holders of the Warrants (including an adjusted warrant
exercise price equal to the value for the Common Stock reflected by the terms of
such consolidation, merger or sale, and exercisable for a corresponding number
of shares of Common Stock acquirable and receivable upon exercise of the
Warrants without regard to any limitations on exercise, if the value so
reflected is less than any Applicable Warrant Exercise Price immediately prior
to such consolidation, merger or sale). Prior to the consummation of any other
Organic Change, the Company shall make appropriate provision (in form and
substance reasonably satisfactory to the holders of Warrants representing a
majority of the Warrant Shares issuable upon exercise of the Warrants then
outstanding) to insure that each of the holders of the Warrants will thereafter
have the right to acquire and receive in lieu of or in addition to (as the case
may be) the Warrant Shares immediately theretofore issuable and receivable upon
the exercise of such holder’s Warrants (without regard to any limitations on
exercise), such shares of stock, securities or assets that would have been
issued or payable in such Organic Change with respect to or in exchange for the
number of Warrant Shares which would have been issuable and receivable upon the
exercise of such holder’s Warrant as of the date of such Organic Change (without
taking into account any limitations or restrictions on the exercisability of
this Warrant).

 



13

 

 

Section 10.      Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant
is lost, stolen, mutilated or destroyed, the Company shall promptly, on receipt
of an indemnification undertaking (or, in the case of a mutilated Warrant, the
Warrant), issue a new Warrant of like denomination and tenor as this Warrant so
lost, stolen, mutilated or destroyed.

 

Section 11.      Notice. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Warrant must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by e-mail (provided
confirmation of delivery is received by the sending party transmission
electronically generated and kept on file by the sending party); or (iii) one
Business Day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and e-mail addresses for such communications shall be:

 

If to Holder: YA II PN, Ltd.   c/o Yorkville Advisors Global, LP   1012
Springfield Avenue   Mountainside, NJ 07092   Attention: Mark Angelo  
Telephone: (201) 536-5115   Email: mangelo@yorkvilleadvisors.com     With Copy
to: Troy J. Rillo, Esq.   1012 Springfield Avenue   Mountainside, NJ 07092  
Telephone: (201) 536-5109   Email: trillo@yorkvilleadvisors.com  
            legal@yorkvilleadvisors.com

 



14

 

 

If to the Company, to: Ideanomics, Inc.   55 Broadway, 19th Floor   New York,
New York 10006   Telephone: 212-206-1216   Attention: Chief Executive Officer  
E-Mail: apoor@ideanomics.com     With a copy to: Ruskin Moscou Faltischek, P.C.
  1425 RXR Plaza   East Tower, 15th Floor   Uniondale, New York 11556  
Telephone: 516-663-6514   Attention: Gavin C. Grusd, Esq.   E-Mail:
ggrusd@rmfpc.com

 

or at such other address and/or e-mail address and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) electronically generated
upon sending the e-mail or (iii) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
e-mail or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

 

Section 12.      Date. The date of this Warrant is set forth on page 1 hereof.
This Warrant, in all events, shall be wholly-void and of no effect after the
close of business on the Expiration Date.

 

Section 13.      Amendment and Waiver. Except as otherwise provided herein, the
provisions of the Warrants may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the holders of
Warrants representing at least two-thirds of the Warrant Shares issuable upon
exercise of the Warrants then outstanding; provided that, except for
Section 9(a), no such action may increase the Warrant Exercise Price or decrease
the number of shares or class of stock obtainable upon exercise of any Warrant
without the written consent of the holder of such Warrant.

 

Section 14.      Descriptive Headings; Governing Law. The descriptive headings
of the several sections and paragraphs of this Warrant are inserted for
convenience only and do not constitute a part of this Warrant. The corporate
laws of the State of Nevada shall govern all issues concerning the relative
rights of the Company and its stockholders. All other questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in New York County, New York, for the adjudication of any dispute
hereunder or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.

 

Section 15.      Waiver of Jury Trial. AS A MATERIAL INDUCEMENT FOR EACH PARTY
HERETO TO ENTER INTO THIS WARRANT, THE PARTIES HERETO HEREBY WAIVE ANY RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS WARRANT AND/OR
ANY AND ALL OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS TRANSACTION.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 



15

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed as of the
date first set forth above.

 

  IDEANOMICS, INC.       By: [tm205387d1_ex10-116img01.jpg]   Name:   Alfred P.
Poor   Title: CEO

 



16

 

 

EXHIBIT A TO WARRANT

 

EXERCISE NOTICE

 

TO BE EXECUTED

BY THE REGISTERED HOLDER TO EXERCISE THIS WARRANT

 

IDEANOMICS, INC.

 

The undersigned holder hereby exercises the right to
purchase                         of the shares of Common Stock (“Warrant
Shares”) of IDEANOMICS, INC. (the “Company”). evidenced by the attached Warrant
(the “Warrant”). Capitalized terms used herein and not otherwise defined shall
have the respective meanings set forth in the Warrant.

 

Specify Method of exercise by check mark:

 

1. ¨ Cash Exercise

 

(a) Payment of Warrant Exercise Price. The holder shall pay the Aggregate
Exercise Price of $                       to the Company in accordance with the
terms of the Warrant.

 

(b) Delivery of Warrant Shares. The Company shall deliver to the holder
                      Warrant Shares in accordance with the terms of the
Warrant.

 

2.¨ Cashless Exercise

 

(a) Payment of Warrant Exercise Price. In lieu of making payment of the
Aggregate Exercise Price, the holder elects to receive upon such exercise the
Net Number of shares of Common Stock determined in accordance with the terms of
the Warrant.

 

(b) Delivery of Warrant Shares. The Company shall deliver to the holder
                      Warrant Shares in accordance with the terms of the
Warrant.

 

Date:
                                                                                      
               ,         Name of Registered Holder  

 

By:     Name:       Title:    

 



 

 

 

EXHIBIT B TO WARRANT

 

FORM OF WARRANT POWER

 

FOR VALUE RECEIVED, the undersigned does hereby assign and transfer to
                          , Federal Identification
No.                          , a warrant to purchase                         
shares of the capital stock of Ideanomics, Inc. represented by warrant
certificate no.                 , standing in the name of the undersigned on the
books of said corporation. The undersigned does hereby irrevocably constitute
and appoint                          , attorney to transfer the warrants of said
corporation, with full power of substitution in the premises.

 

Dated:                                                                             
              By:       Name:         Title:  

 



B-1

